DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019, 3/19/2021, 7/1/2021, 9/24/2021, 5/12/2022, and 8/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites: “The method as set forth in claim 1 wherein the detection model is selected based on a request from an end-user device for a health evaluation”. A comma appears to be missing. Claim 2 should recite: “The method as set forth in claim 1, wherein the detection model is selected based on a request from an end-user device for a health evaluation” Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites: “The system as set forth in claim 15 wherein the detection model is selected based on a request from an end-user device for a health evaluation”. A comma appears to be missing. The claim should recite: “The system as set forth in claim 15, wherein the detection model is selected based on a request from an end-user device for a health evaluation.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer readable medium, and claims 15-21 are directed to a system comprising at least a processing device. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.
Claim 1 recites:
Step 2A, Prong 1
“selecting, by the processing device, a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events” (Save for the recitation of generic computer equipment (“processing device”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can choose a model for analyzing data and identifying events (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
“performing, by the processing device, a survival analysis on a plurality of like detection models” (Save for the recitation of generic computer equipment (“processing device”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model using a survival analysis (i.e. evaluation). (see MPEP § 2106.04(a)(2), subsection III).)
“determining, by the processing device, a survival metric for the selected detection model based on the survival analysis” (Save for the recitation of generic computer equipment (“processing device”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a metric for a model based on an analysis (i.e. judgement) (see MPEP § 2106.04(a)(2), subsection III).)
“comparing, by the processing device, the survival metric to a threshold value…” (Save for the recitation of generic computer equipment (“processing device”), this step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a metric to a threshold (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
“A computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device” (The “data processing system”, “processing device”, and “memory” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea.)
“…and alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“A computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device” (The “data processing system”, “processing device”, and “memory” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea. See MPEP 2106.05(f).)
“…and alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity. See MPEP 2106.05(g). Moreover, outputting data is well-understood, routine, and conventional as evidenced by the court case cited in MPEP 2106.05 (d) (II) “iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 2 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering, which does not integrate the idea into a practical application.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);” See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 3 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models. “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 4 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment.) 
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment. “iv. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);” See MPEP 2106.05(h).) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 5 recites:
Step 2A, Prong 1
	“wherein performing the survival analysis comprises determining a survival metric for the plurality of like detection models” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model to determine a metric (i.e. evaluation) (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 6 recites:
Step 2A, Prong 1
“wherein the survival metric for the plurality of like detection models is a Kaplan-Meier estimate” (This claim is directed to a mathematical concept. (see MPEP § 2106.04(a)(2), subsection I).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 recites:
Step 2A, Prong 1
	“wherein the survival metric for the selected detection model comprises one or more of a survival curve, a hazard curve, or a half-life of the selected detection model.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a metric from a group comprising of a survival curve, hazard curve, or half-life (i.e. evaluation) (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites:
Step 2A, Prong 1
“select a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can choose a model for analyzing data and identifying events (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
“perform a survival analysis on a plurality of like detection models” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model using a survival analysis (i.e. evaluation). (see MPEP § 2106.04(a)(2), subsection III).)
“determine a survival metric for the selected detection model based on the survival analysis” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a metric for a model based on an analysis (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
“compare the survival metric to a threshold value…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a metric to a threshold (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
“A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device” (The “computer readable medium” and “processing device” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea.)
	“…alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device” (The “computer readable medium” and “processing device” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea. See MPEP 2106.05(f).)
“…alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity. See MPEP 2106.05(g). Moreover, outputting data is well-understood, routine, and conventional as evidenced by the court case cited in MPEP 2106.05 (d) (II) “iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering, which does not integrate the idea into a practical application.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);” See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models. “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment.) 
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment. “iv. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);” See MPEP 2106.05(h).) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 12 recites:
Step 2A, Prong 1
	“wherein performing the survival analysis comprises determining a survival metric for the plurality of like detection models” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model to determine a metric (i.e. evaluation) (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 13 recites:
Step 2A, Prong 1
“wherein the survival metric for the plurality of like detection models is a Kaplan-Meier estimate” (This claim is directed to a mathematical concept. (see MPEP § 2106.04(a)(2), subsection I).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
	“wherein the survival metric for the selected detection model comprises one or more of a survival curve, a hazard curve, or a half-life of the selected detection model.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a metric from a group comprising of a survival curve, hazard curve, or half-life (i.e. evaluation) (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
“select a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can choose a model for analyzing data and identifying events (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
“perform a survival analysis on a plurality of like detection models” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model using a survival analysis (i.e. evaluation). (see MPEP § 2106.04(a)(2), subsection III).)
“determine a survival metric for the selected detection model based on the survival analysis” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can determine a metric for a model based on an analysis (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
“compare the survival metric to a threshold value…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can compare a metric to a threshold (i.e. judgement). (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
“A detection modeling system comprising: a processing device; and a memory coupled to the processing device, the processing device configured to execute programmed instructions stored in the memory to” (The “system”, “memory” and “processing device” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea.)
	“…alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity.)
The additional elements do not integrate into a practical application.
Step 2B
“A non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device” (The “computer readable medium” and “processing device” are understood to be generic computer equipment used to carry out the instructions to implement the abstract idea. See MPEP 2106.05(f).)
“…alerting to model degradation based on the comparison” (Alerting based on the comparison is directed towards outputting data and/or outputting an alert (i.e. mere data gathering) which is an insignificant extra-solution activity. See MPEP 2106.05(g). Moreover, outputting data is well-understood, routine, and conventional as evidenced by the court case cited in MPEP 2106.05 (d) (II) “iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;”)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering, which does not integrate the idea into a practical application.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the detection model is selected based on a request from an end-user device for a health evaluation.” (This limitation is directed towards the insignificant extra-solution activity of mere data gathering. “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);” See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models.)
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same type of model” (The claim recites a field of use limitation because the models are being limited to the same types of models. “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.” See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 18 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment.) 
The additional elements do not integrate into a practical application.
Step 2B
“wherein the plurality of like detection models are based on a same model implemented at different end-user devices.” (The specification of the model being implemented at different devices is understood to be a field of use limitation because it is limiting the use of models to a technological environment. “iv. Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016);” See MPEP 2106.05(h).) 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recites:
Step 2A, Prong 1
	“wherein performing the survival analysis comprises determining a survival metric for the plurality of like detection models” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can analyze a model to determine a metric (i.e. evaluation) (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites:
Step 2A, Prong 1
“wherein the survival metric for the plurality of like detection models is a Kaplan-Meier estimate” (This claim is directed to a mathematical concept. (see MPEP § 2106.04(a)(2), subsection I).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 21 recites:
Step 2A, Prong 1
	“wherein the survival metric for the selected detection model comprises one or more of a survival curve, a hazard curve, or a half-life of the selected detection model.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process. A human can select a metric from a group comprising of a survival curve, hazard curve, or half-life (i.e. evaluation). (see MPEP § 2106.04(a)(2), subsection III).)
Step 2A, Prong 2
The claim does not recite any additional elements that integrate into a practical application.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US-20200160207-A1) in view of Bhattacharyya et al. (US-20200090070-A1).
Regarding Claim 1,
Song (US 20200160207 A1) teaches a computer-implemented method for alerting to analytical model degradation in a data processing system comprising a processing device and a memory comprising instructions (para [0064] The storage 640 may store software modules or other instructions which can be executed by the processor 620 to perform the method 400 shown in FIG. 4.) which are executed by the processing device, the method comprising: 
…a detection model (para [0029] The edge-cloud system may be used in conjunction with applications and systems for managing machine and equipment assets and can be hosted within an IIoT. For example, an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like, software assets, processes, actors, and the like, to the Internet or cloud, or to each other in some meaningful way such as through one or more networks. Edge cloud system (i.e. detection model).) for assessing model degradation (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430.), the detection model being an analytical model for analyzing data (para [0029] The cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about assets.) and identifying target events (para [0043] As an example, an edge device (e.g., 210, 220, 230, etc.) and the cloud platform 240 may detect that a community model is no longer operating as expected and update the model based on new data being provided from one or more of the edge devices. Detect (i.e. identify).); 
performing, by the processing device, a survival analysis on a plurality of like detection models (para [0020] The example embodiments are directed to a cloud-edge system in which updates to machine learning (ML) models (also referred to as artificial intelligence models) are automatically triggered based on an edge device, a cloud platform, or any combination thereof. According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community. The process of monitoring the accuracy of a ML to determine whether its accuracy falls below a certain threshold to perform an update is an analysis (i.e. survival analysis).); 
determining, by the processing device, a survival metric for the selected detection model based on the survival analysis (para [0044] An edge device may evaluate an accuracy performance of a machine learning model to determine whether a model needs to be updated. For example, evaluation metrics may include input (sensory) data variation, output data variation from prediction models, model output confidence levels, and the like. Pre-set thresholds or human defined thresholds for the metrics may be rules to determine the trigger of edge/cloud communication.); and 
comparing, by the processing device, the survival metric to a threshold value (para [0020] According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community.) and alerting to model degradation based on the comparison (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430. In this example, the edge device 420 executes one or more ML models based on data acquired from an asset 410. In response, the cloud platform 430 may update the model and transmit a response 432 to the edge device 420 including the updated model. Indicating degraded performance (i.e. alert).).
While Song teaches a detection model a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events, Song does not explicitly disclose selecting this model.
However, Bhattacharyya (US 20200090070 A1) teaches
selecting, by the processing device, a detection model for assessing model degradation…(para [0033] Further, in some embodiments, tuning the predictive model at step 305 may include the steps of evaluating one or more characteristic indices of the predictive model within a pre-defined time period, and tuning the predictive model based on the evaluation. In such embodiments, the one or more characteristic indices may include at least one of a population stability index (PSI), a coefficient stability index (CSI), or a Kolmogorov-Smirnov (KS) value. It should be noted that, in some embodiments, all characteristic indices or as many characteristic indices as possible may be employed so as to evaluate health of the prediction model. PSI, CSI, and KS are models that are selected to evaluate the degradation of the model.).
Song and Bhattacharyya are analogous because both are directed to the same field of endeavor of evaluating machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model evaluation of Song with the characteristic indices of Bhattacharyya.
Doing so would allow for monitoring the evolution of the model over a predefined time span. If the performance of the model is not satisfactory, the model can be improved by boosting the mechanism of machine learning algorithm to get a better prediction. (para [0040]-[0041]). 
Regarding Claim 4,
Song and Bhattacharyya teach the method as set forth in claim 1. Song further teaches wherein the plurality of like detection models are based on a same model implemented at different end-user devices (fig. 2; para [0042] According to various embodiments, the cloud platform 240 maintains a plurality of community models which include machine learning models which can be used by the edge devices 210, 220, and 230 to identify or otherwise predict operating features of respective assets 211, 221, and 231 during operation. In figure 2, the model B is shown being implemented on edge device 210 and edge device 230.).
Regarding Claim 5,
Song and Bhattacharyya teach the method as set forth in claim 1. Song further teaches wherein performing the survival analysis comprises determining a survival metric for the plurality of like detection models (para [0044] An edge device may evaluate an accuracy performance of a machine learning model to determine whether a model needs to be updated. For example, evaluation metrics may include input (sensory) data variation, output data variation from prediction models, model output confidence levels, and the like. Pre-set thresholds or human defined thresholds for the metrics may be rules to determine the trigger of edge/cloud communication. And para [0053]).
Regarding Claim 8,
Song teaches a non-transitory computer readable medium having stored thereon instructions for performing survival analysis of a model comprising executable code, which when executed by at least one processing device (para [0046] As will be appreciated, the above described techniques may take the form of computer or controller implemented processes and apparatuses for practicing those processes. The disclosure can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, solid state drives, CD-ROMs, hard drives, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer or controller, the computer becomes an apparatus for practicing the invention.), cause the processing device to: 
…a detection model (para [0029] The edge-cloud system may be used in conjunction with applications and systems for managing machine and equipment assets and can be hosted within an IIoT. For example, an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like, software assets, processes, actors, and the like, to the Internet or cloud, or to each other in some meaningful way such as through one or more networks. Edge cloud system (i.e. detection model).) for assessing model degradation (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430.), the detection model being an analytical model for analyzing data (para [0029] The cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about assets.) and identifying target events (para [0043] As an example, an edge device (e.g., 210, 220, 230, etc.) and the cloud platform 240 may detect that a community model is no longer operating as expected and update the model based on new data being provided from one or more of the edge devices. Detect (i.e. identify).); 
perform a survival analysis on a plurality of like detection models (para [0020] The example embodiments are directed to a cloud-edge system in which updates to machine learning (ML) models (also referred to as artificial intelligence models) are automatically triggered based on an edge device, a cloud platform, or any combination thereof. According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community. The process of monitoring the accuracy of a ML to determine whether it’s accuracy falls below a certain threshold to perform an update is an analysis (i.e. survival analysis).); 
determine a survival metric for the selected detection model based on the survival analysis (para [0044] An edge device may evaluate an accuracy performance of a machine learning model to determine whether a model needs to be updated. For example, evaluation metrics may include input (sensory) data variation, output data variation from prediction models, model output confidence levels, and the like. Pre-set thresholds or human defined thresholds for the metrics may be rules to determine the trigger of edge/cloud communication.); and 
compare the survival metric to a threshold value (para [0020] According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community.) and alerting to model degradation based on the comparison (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430. In this example, the edge device 420 executes one or more ML models based on data acquired from an asset 410. In response, the cloud platform 430 may update the model and transmit a response 432 to the edge device 420 including the updated model. Indicating degraded performance (i.e. alert).).
While Song teaches a detection model a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events, Song does not explicitly disclose selecting this model.
However, Bhattacharyya (US 20200090070 A1) teaches
select a detection model for assessing model degradation…(para [0033] Further, in some embodiments, tuning the predictive model at step 305 may include the steps of evaluating one or more characteristic indices of the predictive model within a pre-defined time period, and tuning the predictive model based on the evaluation. In such embodiments, the one or more characteristic indices may include at least one of a population stability index (PSI), a coefficient stability index (CSI), or a Kolmogorov-Smirnov (KS) value. It should be noted that, in some embodiments, all characteristic indices or as many characteristic indices as possible may be employed so as to evaluate health of the prediction model. PSI, CSI, and KS are models that are selected to evaluate the degradation of the model.).
Song and Bhattacharyya are analogous because both are directed to the same field of endeavor of evaluating machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model evaluation of Song with the characteristic indices of Bhattacharyya.
Doing so would allow for monitoring the evolution of the model over a predefined time span. If the performance of the model is not satisfactory, the model can be improved by boosting the mechanism of machine learning algorithm to get a better prediction. (para [0040]-[0041]). 
Regarding Claim 11,
Claim 11 is the computer readable medium corresponding to the method of claim 1. Claim 11 is substantially similar to claim 4 and is rejected on the same grounds. 
Regarding Claim 12,
Claim 12 is the computer readable medium corresponding to the method of claim 1. Claim 12 is substantially similar to claim 5 and is rejected on the same grounds. 
Regarding Claim 15,
Song teaches a detection modeling system comprising: 
a processing device (para [0046] As will be appreciated, the above described techniques may take the form of computer or controller implemented processes and apparatuses for practicing those processes.); and 
a memory coupled to the processing device, the processing device configured to execute programmed instructions stored in the memory (para [0046] The disclosure can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, solid state drives, CD-ROMs, hard drives, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer or controller, the computer becomes an apparatus for practicing the invention.) to: 
…a detection model (para [0029] The edge-cloud system may be used in conjunction with applications and systems for managing machine and equipment assets and can be hosted within an IIoT. For example, an IIoT may connect physical assets, such as turbines, jet engines, locomotives, healthcare devices, and the like, software assets, processes, actors, and the like, to the Internet or cloud, or to each other in some meaningful way such as through one or more networks. Edge cloud system (i.e. detection model).) for assessing model degradation (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430.), the detection model being an analytical model for analyzing data (para [0029] The cloud can be used to receive, relay, transmit, store, analyze, or otherwise process information for or about assets.) and identifying target events (para [0043] As an example, an edge device (e.g., 210, 220, 230, etc.) and the cloud platform 240 may detect that a community model is no longer operating as expected and update the model based on new data being provided from one or more of the edge devices. Detect (i.e. identify).); 
perform a survival analysis on a plurality of like detection models (para [0020] The example embodiments are directed to a cloud-edge system in which updates to machine learning (ML) models (also referred to as artificial intelligence models) are automatically triggered based on an edge device, a cloud platform, or any combination thereof. According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community. The process of monitoring the accuracy of a ML to determine whether it’s accuracy falls below a certain threshold to perform an update is an analysis (i.e. survival analysis).);  
determine a survival metric for the selected detection model based on the survival analysis (para [0044] An edge device may evaluate an accuracy performance of a machine learning model to determine whether a model needs to be updated. For example, evaluation metrics may include input (sensory) data variation, output data variation from prediction models, model output confidence levels, and the like. Pre-set thresholds or human defined thresholds for the metrics may be rules to determine the trigger of edge/cloud communication.); and 
compare the survival metric to a threshold value (para [0020] According to various embodiments, an edge device may monitor an accuracy of an ML model over time and initiate a model update with the cloud platform when the accuracy of the model falls below a predetermined threshold. As another example, a cloud platform may receive updates to a ML model from other edge devices within a community of edge devices, and automatically push the updated ML model to another edge device within the same community.) and alerting to model degradation based on the comparison (para [0048] Referring to FIG. 4A, a process 400A is shown in which an edge device 420 detects that a performance of an ML model has degraded and transmits a request 422 indicating the degraded performance to a cloud platform 430. In this example, the edge device 420 executes one or more ML models based on data acquired from an asset 410. In response, the cloud platform 430 may update the model and transmit a response 432 to the edge device 420 including the updated model. Indicating degraded performance (i.e. alert).).
While Song teaches a detection model a detection model for assessing model degradation, the detection model being an analytical model for analyzing data and identifying target events, Song does not explicitly disclose selecting this model.
However, Bhattacharyya (US 20200090070 A1) teaches
selecting, by the processing device, a detection model for assessing model degradation…(para [0033] Further, in some embodiments, tuning the predictive model at step 305 may include the steps of evaluating one or more characteristic indices of the predictive model within a pre-defined time period, and tuning the predictive model based on the evaluation. In such embodiments, the one or more characteristic indices may include at least one of a population stability index (PSI), a coefficient stability index (CSI), or a Kolmogorov-Smirnov (KS) value. It should be noted that, in some embodiments, all characteristic indices or as many characteristic indices as possible may be employed so as to evaluate health of the prediction model. PSI, CSI, and KS are models that are selected to evaluate the degradation of the model.).
Song and Bhattacharyya are analogous because both are directed to the same field of endeavor of evaluating machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model evaluation of Song with the characteristic indices of Bhattacharyya.
Doing so would allow for monitoring the evolution of the model over a predefined time span. If the performance of the model is not satisfactory, the model can be improved by boosting the mechanism of machine learning algorithm to get a better prediction. (para [0040]-[0041]). 
Regarding Claim 18,
Claim 18 is the system corresponding to the method of claim 1. Claim 18 is substantially similar to claim 4 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the system corresponding to the method of claim 1. Claim 19 is substantially similar to claim 5 and is rejected on the same grounds.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song/Bhattacharyya, as applied above, and further in view of Smiley et al. (US-20140365271-A1).
Regarding Claim 2,
Song and Bhattacharyya teach the method as set forth in claim 1.
	Song and Bhattacharyya do not explicitly disclose 
wherein the detection model is selected based on a request from an end-user device for a health evaluation.
However, Smiley (US 20140365271 A1) teaches
wherein the detection model is selected based on a request from an end-user device (para [0066] The assessment period 308 and/or the prediction period 310 may be user-defined (e.g., by a subject-matter expert at the time the model is developed and/or by a user executing the model to generate a health profile) and/or may be programmatically-defined (e.g., such as via a learning algorithm that determines the assessment period 308 and/or the prediction period 310 based upon patterns identified in historical data and/or goals of an entity executing the model, for example). User-device 1430 in figure 14.) for a health evaluation (para [0122] The example system 1200 is configured to develop a health profile of an industrial asset based upon a model that has been developed using historical data from a set of industrial assets and comprises an asset similarity component 1202 (e.g., configured to perform divisions described in 106, 112, and/or 118 in the example method 100 of FIG. 1), a model retrieval component 1204 (e.g., configured to select a model at 108, 112, and/or 118 in the example method 100 of FIG. 1 and to retrieve the selected model), a profile generation component 1206 (e.g., configured to generate health profiles at 110 and/or 114 in FIG. 1), and a model update component 1208 (e.g., configured to evaluate health profiles at 116 and/or update a model at 118). Selected models used to evaluate health profiles (i.e. health evaluation).).
Song, Bhattacharyya, and Smiley are analogous because they are both directed to the same field of endeavor of using machine learning models to evaluate assets.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning asset monitoring system of Song and Bhattacharyya with the method of selecting a model of Smiley.
Doing so would allow for refining the model parameters based on discrepancies between the predicted and actual input of the model. Different models may be selected based on the discrepancy to update the model and/or improve the accuracy of the models (para [0032]).
Regarding Claim 9,
Claim 9 is the computer readable medium corresponding to the method of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds. 
Regarding Claim 16,
Claim 16 is the system corresponding to the method of claim 1. Claim 16 is substantially similar to claim 2 and is rejected on the same grounds.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song/Bhattacharyya, as applied above, and further in view of Kesarwani et al. (US-20190362072-A1).
Regarding Claim 3,
Song and Bhattacharyya teach the method as set forth in claim 1. 
	Song and Bhattacharyya do not explicitly disclose
wherein the plurality of like detection models are based on a same type of model.
However, Kesarwani (US 20190362072 A1) teaches
wherein the plurality of like detection models are based on a same type of model (para [0029] At 102 the system may replicate the deployed model to create a plurality of replicated machine learning models. This replication results in a plurality of machine learning models that are the same.).
Song, Bhattacharyya, and Kesarwani are analogous because they are both directed towards the field of machine learning model evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning models of Song and Bhattacharyya with the ensemble models of Kesarwani.
Doing so would allow for replicating models that have not been retrained with malicious input. The state of the “clean” model may be stored in memory and used at a future time to assist in preventing malicious input from infecting the machine learning models (para [0029] and para [0032]).
Regarding Claim 10,
Claim 10 is the computer readable medium corresponding to the method of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds. 
Regarding Claim 17,
Claim 17 is the system corresponding to the method of claim 1. Claim 17 is substantially similar to claim 3 and is rejected on the same grounds.

Claims 6-7, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song/Bhattacharyya, as applied above, and further in view of Lang et al. (US-20190317788-A1).
Regarding Claim 6,
Song and Bhattacharyya teach the method as set forth in claim 5. 
	Song and Bhattacharyya do not explicitly disclose
wherein the survival metric for the plurality of like detection models is a Kaplan-Meier estimate.
However, Lang (US 20190317788 A1) teaches
wherein the survival metric for the plurality of like detection models is a Kaplan-Meier estimate (para [0087] To determine how well the subject model separates short-lived and long-lived databases, the databases in the testing set were divided according to their predicted class and compared them to a Kaplan-Meier survival curve for each group.).
Song, Bhattacharyya, and Lang are analogous because they are both directed towards the same field of endeavor of training a machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Song and Bhattacharyya with the survival function of Lang.
Doing so would allow for employing a survival function to determine the lifespan of the machine learning model. The user can determine when to re-train the model based on the probability of survivability of the model (para [0079]).
Regarding Claim 7,
Song and Bhattacharyya teach the method as set forth in claim 1. 
	Song and Bhattacharyya do not explicitly disclose
wherein the survival metric for the selected detection model comprises one or more of a survival curve, a hazard curve, or a half-life of the selected detection model.
However, Lang (US 20190317788 A1) teaches
wherein the survival metric for the selected detection model comprises one or more of a survival curve, a hazard curve, or a half-life of the selected detection model (para [0087] To determine how well the subject model separates short-lived and long-lived databases, the databases in the testing set were divided according to their predicted class and compared them to a Kaplan-Meier survival curve for each group.).
Song, Bhattacharyya, and Lang are analogous because they are both directed towards the same field of endeavor of training a machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the machine learning model of Song and Bhattacharyya with the survival function of Lang.
Doing so would allow for employing a survival function to determine the lifespan of the machine learning model. The user can determine when to re-train the model based on the probability of survivability of the model (para [0079]).
Regarding Claim 13,
Claim 13 is the computer readable medium corresponding to the method of claim 1. Claim 13 is substantially similar to claim 6 and is rejected on the same grounds. 
Regarding Claim 14,
Claim 14 is the computer readable medium corresponding to the method of claim 1. Claim 14 is substantially similar to claim 7 and is rejected on the same grounds. 
Regarding Claim 20,
Claim 20 is the system corresponding to the method of claim 1. Claim 20 is substantially similar to claim 6 and is rejected on the same grounds.
Regarding Claim 21,
Claim 20 is the system corresponding to the method of claim 1. Claim 20 is substantially similar to claim 7 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FARRÉ GUIU et al. (US-20170257653-A1) – discloses a predictive model including a Kaplan-Meier estimate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NGUYEN/Examiner, Art Unit 2121